Name: 79/375/EEC: Commission Decision of 23 March 1979 refusing to accept the scientific character of the apparatus described as 'MRC - Sputtersphere Type 822'
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  miscellaneous industries
 Date Published: 1979-04-07

 Avis juridique important|31979D037579/375/EEC: Commission Decision of 23 March 1979 refusing to accept the scientific character of the apparatus described as 'MRC - Sputtersphere Type 822' Official Journal L 087 , 07/04/1979 P. 0029 - 0029 Greek special edition: Chapter 02 Volume 7 P. 0203 COMMISSION DECISION of 23 March 1979 refusing to accept the scientific character of the apparatus described as "MRC - Sputtersphere Type 822" (79/375/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 20 September 1978, the French Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "MRC - Sputtersphere Type 822" with an air-lock and automatic adjustment, to be used for research in the photolithogravure field, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 7 February 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is a cathodic pulverizer in current use which does not have the requisite objective technical characteristics rendering it specifically suited to pure scientific research ; whereas this apparatus is primarily used in industry ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus specifically suited to pure scientific research ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "MRC - Sputtersphere Type 822" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 March 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.